Citation Nr: 0118540	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  95-32 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee


THE ISSUE

Entitlement to reimbursement for payment or reimbursement for 
the cost of medical services associated with the veteran's 
private hospitalization at Fort Sanders Regional Medical 
Center for the period of March 13, 1995 to March 16, 1995.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from December 1984 to 
August 1991.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 decision by the 
Medical Administrative Service (MAS) of the Department of 
Veterans Affairs Medical Center (VAMC) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  Service connection has been granted for chronic pelvic 
pain with endometriosis and mild pelvic adhesive disease, 
rated as 30 percent disabling, bowel adhesions and sinus 
condition, each rated as noncompensable.  In March 1995, the 
veteran's combined service-connected disability rating was 30 
percent.

2.  From March 13, 1995 to March 16, 1995, the veteran 
received private medical treatment for total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.

3.  Payment or reimbursement of the costs of medical services 
rendered by Fort Sanders Regional Medical Center from March 
13, 1995 to March 16, 1995 was not authorized by the VA.  

4.  The unauthorized private hospital treatment from March 
13, 1995 to March 16, 1995 was not for an emergent situation 
and VA facilities were feasibly available.


CONCLUSION OF LAW

Payment or reimbursement is not warranted for the cost of 
unauthorized medical services provided to the veteran from 
March 13, 1995 to March 16, 1995, as an inpatient at Fort 
Sanders Regional Medical Center in Nashville, Tennessee.  38 
U.S.C.A. §§ 1703, 1710, 1728 (West 1991 & Supp. 2000); 38 
C.F.R. §§  17.52, 17.120 (2000) (previously 17.80, renumbered 
as of May 13, 1996). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the pertinent regulation sections 
pertinent to this case were renumbered in 1996, i.e., 38 
C.F.R.§ 17.80 set forth in the September 1995 statement of 
the case is now numbered 38 C.F.R. § 17.120.  No substantive 
changes were made in the regulations at the time of the 
renumbering.  

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The 
Board finds that the RO has met its duty to assist the 
veteran in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case, issued during the 
pendency of the appeal, the veteran and her representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  
Additionally, VA requested, on several occasions, that the 
veteran submit copies of her private medical treatment.  The 
veteran submitted copies of her private hospitalization in 
March 1995 and private medical records of treatment from 1991 
to 1993.  Furthermore, VA searched for veteran's medical 
records; however, only documentation of VA medical treatment 
in December 1991 and an April 1995 VA examination were 
located.  VA made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims folder.  

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
able to provide "economical" hospital care or medical 
service, the Secretary "may" contract with non-VA 
facilities for such care and services, either on a group or 
an individual basis.  38 U.S.C.A. § 1703(a); 38 C.F.R. 
§ 17.52 (2000). 
38 C.F.R. § 17.52(a)(4) specifically provides that care will 
only be authorized, either under contract or individual 
authorization, for hospital care for women veterans.  
However, VA authorization for such care must be obtained in 
advance.  See 38 U.S.C.A. §§ 1703, 1710; 38 C.F.R. §§ 17.52, 
17.54 (2000).  In the case of an emergency which existed at 
the time of admission to the private facility, authorization 
may be deemed a prior authorization if an application, 
whether formal or informal, by telephone, telegraph, or other 
communication, made by the veteran (or by others on the 
veteran's behalf) is dispatched to VA within 72 hours after 
the hours of admission.  38 C.F.R. § 17.54.

While it is clear that the veteran is a female, there is no 
indication that prior authorization was obtained, as defined 
by the applicable VA law and regulations for her treatment at 
a private facility.  See Smith (Thomas) v. Derwinski, 2 Vet. 
App. 378 (1992).  As such, any payment or reimbursement of 
private medical expenses based on a theory of authorization 
must be denied.

The Board has also considered other possible bases under 
which the veteran may be entitled to reimbursement or payment 
for the unauthorized medical expenses in question.  
Reimbursement or payment for expenses not previously 
authorized may be made only under the following 
circumstances:  (a) treatment was for  (1) an adjudicated 
service-connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any disability 
of a veteran who is permanently and totally disabled as a 
result of a service-connected disability; or (4) a veteran 
who is participating in a vocational rehabilitation program; 
and (b) such treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health;  and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2000).  The Court has 
observed that given the use of Congress of the conjunctive 
"and" in the statute, all three statutory requirements 
would have to be met before reimbursement could be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 547 (1997). 

A review of the record shows that at the time of the 
hospitalization in March 1995, service connection was in 
effect for chronic pelvic pain with endometriosis and mild 
pelvic adhesive disease, rated as 30 percent disabling, and 
for bowel adhesions and sinus condition, each rated as 
noncompensable.  (The Board notes that since that time, the 
veteran's claims folder indicates that she has been granted a 
50 percent evaluation for removal of the uterus and ovaries.)

A December 1991 VA medical record indicated that the veteran 
was seen complaining of severe pains of the lower abdomen and 
could not obtain pregnancy for which she would be "sent 
out."  Letters from the veteran's private physician dated 
from March 1992 to July 1993 indicate that the veteran had 
had several hospitalizations and treatment for endometriosis 
with pelvic pain and pelvic adhesions.  Her private physician 
opined that the veteran needed a hysterectomy and bilateral 
salingo-oophorectomy to alleviate these problems.

Private medical reports show that the veteran was 
hospitalized at the Fort Sanders Medical Center on March 13, 
1995.  The discharge summary indicates that the veteran had a 
long history of gynecological problems including 
endometriosis, ectopic pregnancy, and a ruptured ovarian cyst 
following the April 1994 birth of her only child.  It was 
noted that the veteran experienced progressively worsening 
pelvic pain and severe painful menstruation.  The veteran had 
used oral contraceptives and various analgesics, but the 
severity of symptomatology caused adverse effects in her 
general life and work.  It was noted that the veteran was 
desirous of a more definitive approach by means of a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy.  
The private medical report does not indicate that the 
veteran's hospitalization and subsequent surgery during the 
private hospitalization from March 13, 1995 to March 16, 
1995, was for an emergent situation.  Nor does the evidence 
show that the VA authorized this treatment.

In July 1995, a VA physician reviewed the records concerning 
the veteran's private hospitalization from March 13, 1995 to 
March 16, 1995, and concluded that the veteran's surgery was 
not for an emergency situation, and that VA facilities were 
feasibly available.  There is no medical evidence in the 
veteran's claims folders to rebut this conclusion.

In subsequent statements, the veteran stated that she had 
been bleeding for 10 weeks, had severe cramping and pain, the 
VA facility was 2 1/2 hours away, and it would have taken a 
month or more to schedule surgery at the VA facility.  The 
veteran reported that she had been to the VA facility 
previously and that they had given her a release for fee 
basis treatment because they could not render service.   
According to the veteran, immediate surgery was necessary.  
This lay evidence is not sufficient to support a claim based 
on medical emergency.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As to the veteran's statement that she had been authorized to 
seek private treatment, the only record of such was in 
December 1991.  Upon search the VA medical facilities could 
find no documentation of the veteran seeking treatment at a 
VA facility or receiving authorization for fee basis 
treatment from VA in late 1994 or early 1995 prior to her 
March 1995 private hospitalization.

In this case, there is evidence showing that the female 
veteran was service connected for chronic pelvic pain with 
endometriosis and mild pelvic adhesive disease for which she 
received treatment; thus, she is entitled to emergency 
treatment for any condition when delay would be hazardous to 
life or health and when a VA, other Federal medical facility 
is not feasibly available, or when there is prior VA 
authorization.  However, in the instant case, there is no 
medical evidence showing that there was a medical emergency 
requiring treatment and surgery at Fort Sanders Regional 
Medical Center from March 13, 1995 to March 16, 1995.  
Moreover, VA medical records show that veteran could have 
received treatment at the nearest VA facility.  Hence, a 
preponderance of the evidence is against a finding that all 
the criteria of 38 C.F.R. § 17.120 have been met, and thus 
payment of or reimbursement for the cost of her treatment at 
Fort Sanders Regional Medical Center from March 13, 1995 to 
March 16, 1995 is denied.


ORDER

Payment of or reimbursement for the cost of medical expenses 
incurred in connection with the veteran's medical care Fort 
Sanders Regional Medical Center from March 13, 1995 to March 
16, 1995 is denied.

		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

